F I L E D
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                 OCT 20 1999
                             FOR THE TENTH CIRCUIT
                                                             PATRICK FISHER
                                                                       Clerk


In re:

TRANSAMERICA ASSURANCE
COMPANY,
                                                   No. 99-5180
               Petitioner.                     (D.C. No. 99-CV-269)
                                                   (N.D. Okla.)
_______________________________

EARL TILLERY, and 469 others
individually and on behalf of all
others similarly situated,

               Plaintiff-Appellee,

v.                                                  No. 99-5185
                                              (D.C. No. 99-CV-269-H)
TRANSAMERICA ASSURANCE                              (N.D. Okla.)
COMPANY, A foreign Insurance
Corporation,

               Defendant-Appellant,

         and

FUTURE PLANNING
ASSOCIATES, INC.,

               Defendant.

_______________________________


In re: FUTURE PLANNING
ASSOCIATES, INC.,
          Petitioner.
_____________________________                            No. 99-5188
                                                   (D.C. No. 99-CV-269-H)
EARL TILLERY, and 469 others                             (N.D. Okla.)
individually and on behalf of all
others similarly situated,

            Plaintiff-Appellee,

v.

FUTURE PLANNING
ASSOCIATES, INC.,                                        No. 99-5191
                                                   (D.C. No. 99-CV-269-H)
            Defendant-Appellant,                         (N.D. Okla.)

      and

TRANSAMERICA ASSURANCE
COMPANY, a foreign insurance
corporation,

            Defendant.



                          ORDER AND JUDGMENT            *




Before ANDERSON, BRORBY , and LUCERO, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                        -2-
       These appeals and petitions for writ of mandamus present the same

question arising from the same underlying case,     Tillery v. Transamerica

Assurance Co. , district court No. 99-CV-0269. Plaintiffs originally sued

defendants Transamerica Assurance Company and Future Planning Associates,

Inc. in state court. Defendants removed the case to federal court. They seek to

overturn the district court’s August 20, 1999 order remanding the case to state

court. Defendants were uncertain as to which procedural vehicle to use, so they

both filed both a mandamus petition and an appeal.

       The threshold question, however, is whether the district court’s remand

order is reviewable at all.   See SBKC Serv. Corp. v. 1111 Prospect Partners, L.P.     ,

105 F.3d 578, 580 (10th Cir. 1997). In general, a remand ordered on a ground

authorized by 28 U.S.C. § 1447(c) “is not reviewable ‘on appeal or otherwise.’”

Gravitt v. Southwestern Bell Tel. Co.    , 430 U.S. 723, 723 (1977) (per curiam)

(quoting 28 U.S.C. § 1447(d)). The district court remanded on the basis that it

lacked federal subject matter jurisdiction under § 1447(c). Our review is

therefore limited to determining independently whether the remand order was

actually “based to a fair degree upon the court’s finding that it lacked subject

matter jurisdiction to hear the case,”   Dalrymple v. Grand River Dam Auth.     145
F.3d 1180, 1184 (10th Cir. 1998) (quotation omitted),     cert. denied , 119 S. Ct. 799

(1999), and whether that determination was made in good faith,      see Archuleta v.


                                            -3-
Lacuesta , 131 F.3d 1359, 1362 (10th Cir. 1997). If we find that the district court

decided in good faith that it lacked subject matter jurisdiction, then the remand

order is otherwise nonreviewable.      See Dalrymple , 145 F.3d at 1184; Archuleta ,

131 F.3d at 1362.

       The district court determined that there was no diversity jurisdiction

because the complaint did not establish that the amount in controversy exceeded

$75,000, and defendants had failed to set forth specific facts in their notice of

removal to show that it did. The district court also determined that there was no

federal question jurisdiction because the complaint could be read to state a

state-law claim that was not preempted by the Employee Retirement Income

Security Act (ERISA), and defendants had failed to set forth specific facts in their

notice of removal to support their assertion that plaintiffs’ claims were based on

an employee welfare benefit plan covered and preempted by ERISA. The district

court rejected defendants’ motion to amend their pleadings to cure the

jurisdictional deficiencies, on the basis that it was required under   Laughlin v.

Kmart Corp. , 50 F.3d 871, 873 (10th Cir. 1995) to assess jurisdiction based on the

record that existed at the time of removal.

       We find that the district court’s remand order was actually based on the

absence of federal subject matter jurisdiction. Further, defendants have not

shown that the district court’s reliance on    Laughlin ’s requirement to assess


                                              -4-
jurisdiction based on the record at the time of removal was not in good faith.

Finally, we are not convinced that the jurisdictional defects in these cases are

mere technicalities that justify amendment under    Hendrix v. New Amsterdam Cas.

Co. , 390 F.2d 299 (10th Cir. 1968) and   Buell v. Sears, Roebuck & Co. , 321 F.2d
468 (10th Cir. 1963).

      Therefore, the district court’s remand order is nonreviewable, and we lack

jurisdiction over these appeals and these mandamus petitions. They are therefore

DISMISSED. The mandate shall issue forthwith.




                                                 ENTERED FOR THE COURT
                                                 PER CURIAM




                                           -5-